In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00026-CV
______________________________





EX PARTE:
JULIUS CLINTON RANDOLPH






On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 2001-2045-A





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	The Texas Department of Public Safety, appellant, has filed a motion asking this
Court to dismiss its appeal.  Pursuant to Tex. R. App. P. 42.1, the motion is granted.
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	April 24, 2002
Date Decided:	April 24, 2002

Do Not Publish

60;                                     

On Appeal from the 76th Judicial District Court
 Camp County, Texas
Trial Court No. DV-05-122


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            On February 3, 2006, appellant, Joe Vidal Casillas, filed a notice of appeal.  Since that time,
Casillas has taken no action:  no docketing statement has been filed (see Tex. R. App. P. 32.1), no
brief has been submitted, and no filing fee or affidavit of indigency has been filed.  On March 29,
2006, we notified Casillas that this appeal would be dismissed for want of prosecution and failure
to comply with various Rules of Appellate Procedure unless this Court received some response from
Casillas, by April 10, 2006.  We have received no response.
             Pursuant to Tex. R. App. P. 38.8(a)(1), and 42.3(b), we dismiss this appeal for want of
prosecution.  
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          April 25, 2006
Date Decided:             April 26, 2006